Citation Nr: 1141865	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for trace nuclear sclerosis of the lenses of each eye of no clinical significance (claimed as bilateral eye condition, floaters and/or cataracts).  

2.  Entitlement to service connection for trace nuclear sclerosis of the lenses of each eye of no clinical significance (claimed as bilateral eye condition, floaters and/or cataracts).  

3.  Entitlement to service connection for non-alcoholic fatty liver disorder.  

4.  Entitlement to service connection for dental treatment purposes for complete dental reconstruction.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for developmental nasal septal deviation (claimed as deviated nasal septum/right nasal passage).  
7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for stress fracture at the base of the left first metatarsal (claimed as left foot pain and/or degenerative joint disease).  

9.  Entitlement to an increased initial rating for thoracolumbar spondylosis (claimed as chronic back pain and/or degenerative joint disease of the upper and lower back), currently rated 10 percent disabling.  

10.  Entitlement to an increased initial rating for soft tissue of the first ray, bilateral hands (claimed as chronic hand pain with degenerative joint disease, thumb pain, and osteoarthritis), currently rated 10 percent disabling.  

11.  Entitlement to an increased rating for left rotator cuff weakness with multiple injuries, including greater tuberosity fracture and tears of the rotator cuff, currently rated 10 percent disabling.  

12.  Entitlement to an initial compensable rating for myofascial pain dysfunction syndrome (claimed as chronic jaw pain, temporomandibular joint dysfunction and or right jaw joint).  
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973, July 1978 to August 1979, November 1989 to June 1990, April 1991 to January 1992, May 1995 to September 1995, and October 1997 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The service connection for liver, dental, hearing loss, nasal, eye, tinnitus, and left foot claims, as well as the back, bilateral hands, and myofascial pain increased rating claims, and left shoulder initial rating claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for an eye disability was most recently denied in April 1993 and was not appealed, nor was additional evidence submitted during the appeal period that was not addressed by the RO.

2.  Evidence added to the record since the April 1993 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral eye disability.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, in which the RO denied service connection for an eye disability is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

2.  New and material evidence having been submitted since the April 1993 rating decision, the criteria to reopen the claim for service connection for a bilateral eye disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the bilateral eye claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1993 rating decision, the RO denied service connection for a right eye condition because a right eye condition was not found.  The Veteran did not perfect an appeal to that decision.  The Veteran also did not submit any new evidence during the one year after April 1993 that could be considered new and material and thus render the April 1993 rating decision not final.  38 C.F.R. § 3.156(b) (2011).
Therefore, the April 1993 rating decision is final. 38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The Veteran subsequently requested that his claim be reopened in December 2006.  

The evidence of record at the time of the April 1993 rating decision included service treatment records, private treatment records, and a December 1992 report of VA examination.  Private treatment records from Dr. Lawrence Handler dated in May 1990 reflect that the Veteran was assessed with traumatic iritis of the right eye.  The December 1992 VA examination report reflects that the Veteran was diagnosed with ocular health within normal limits.  
The evidence received since the April 1993 rating decision includes service treatment records dated in May 2000 reflecting that the Veteran was assessed with hyperopia and presbyopia, as well as service treatment records dated in September 2001 reflecting that the Veteran was assessed with presbyopia.  The evidence received since the April 1993 rating decision also includes a February 2007 VA examination report which reflects that the Veteran was diagnosed with trace nuclear sclerosis of the lens of each eye of no clinical significance and very mild blepharitis of the eyelashes.  The examiner opined that the Veteran did not have any significant eye disease.  Moreover, in September 2007, the Veteran stated that an eye condition began during service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a bilateral eye disability that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral eye disability is reopened, and to this extent the appeal is granted.


REMAND

In September 2009, the Veteran stated that he was treated at the Dallas VA medical center (VAMC) since August 2006.  The most recent VA records are from the Dallas VAMC and are from March 2007 to June 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2011).

The Board notes that the Veteran underwent a VA examination in December 2006 with regard to the liver issue.  The examiner diagnosed Non alcoholic fatty liver disease, due to obesity.  The Board finds that the VA examination and report is inadequate, given that the examiner did not provide a complete rationale for the opinion that the Veteran's liver disease was due to obesity.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the liver issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran seeks service connection for loss of teeth, for treatment purposes only.  Service connection claims for dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381 (2011).  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a) (2011).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b) (2011).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2011).

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161(c) (2011).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1) (2011); VAOGCPREC 5-97 (January 22, 1997).

The Veteran underwent a VA examination in December 2006.  The Veteran was diagnosed with complete dental reconstruction.  The examiner opined that the dental condition was the result of military service.  However, the December 2006 examination report did not address whether the dental condition is the result of combat wounds or other service trauma.  

The last supplemental statement of the case (SSOC) was provided to the Veteran in January 2010.  Thereafter, additional evidence, including March 2007, August 2007, and June 2009 VA outpatient treatment records, was received by the RO prior to transfer of the record to the Board.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a SSOC.  38 C.F.R. § 19.37.  There are no legal provisions for waiver of evidence received by the RO prior to certification of the appeal to the Board.  Cf. 38 C.F.R. § 20.1304.  

To date, the Veteran also has not received appropriate VCAA notice with regard to the claim for service connection for dental treatment purposes for complete dental reconstruction.  Accordingly, and because this claim is being remanded for additional development, on remand, the Veteran should be provided such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other applicable legal precedent.  Specifically, issue appropriate notice on the appellant's claim of entitlement to service connection for service connection for dental treatment purposes for complete dental reconstruction.  A copy of the notice letter must be included in the claims file.

2.  Obtain the Veteran's VA medical records from August 2006 to March 2007 and from June 2009 to the present from the Dallas VAMC.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current liver disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has a liver disability or has had a liver disability at any point during the claim period.  If a liver disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a liver disability is related to service.  A complete rationale should be given for any opinion provided.  

4.  Schedule the Veteran for an appropriate VA dental examination to determine the nature and etiology of any chronic dental disorders.  It should be specifically noted whether any dental condition found is at least as likely as not related to any trauma or injury sustained while he was on active duty.  The claims folder should be made available to the examiner for review in conjunction with the examination of the Veteran.  If a chronic dental disorder is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a chronic dental disorder is related to service.  A complete rationale should be given for any opinion provided.  

5.  After completion of the foregoing, readjudicate the liver, dental, bilateral hearing loss, nasal, bilateral eye, tinnitus, left foot, low back, bilateral hand, left shoulder, and myofascial pain dysfunction syndrome claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


